1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   ROBERT D. DEY,                                    Case No.: 2:18-cv-00502-RFB-CWH
18
                    Plaintiff,
19                                          STIPULATION AND ORDER
     VS.
20                                          DISMISSING ACTION WITH
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO EXPERIAN
21
     INC.; DITECH FINANCIAL, LLC; and TRANS INFORMATION SOLUTIONS, INC.,
     UNION LLC,                             ONLY
22

23                  Defendants.
            Plaintiff Robert D. Dey and Defendant Experian Information Solutions, Inc., hereby
24

25
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance

26   with Fed. R. Civ. P. 41(a)(2) as to, and ONLY as to, EXPERIAN INFORMATION

27   SOLUTIONS, INC. Each party shall bear its own attorney’s fees and costs of suit.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 1
1           IT IS SO STIPULATED.
2
            Dated October 1, 2018.
3

4     KNEPPER & CLARK LLC                     LEWIS BRISBOIS BISGAARD & SMITH

5     /s/ Miles N. Clark                      /s/ Jason G. Revzin
6     Matthew I. Knepper, Esq.                Jason G. Revzin, Esq.
      Nevada Bar No. 12796                    Nevada Bar No. 8629
7     Miles N. Clark, Esq.                    6385 S. Rainbow Blvd., Suite 600
      Nevada Bar No. 13848                    Las Vegas, NV 89118
8     10040 W. Cheyanne Ave., Suite 170-109   Email: jason.revzin@lewisbrisbois.com
9     Las Vegas, NV 89129
      matthew.knepper@knepperclark.com        Counsel for Defendant Trans Union LLC
10    miles.clark@knepperclark.com
11    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
12
      Nevada Bar No. 9086
13    8985 S. Eastern Avenue, Suite 350
      Henderson, NV 89123
14    dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
15
      NAYLOR & BRASTER                        WOLFE & WYMAN LLP
16
      /s/ Andrew J. Sharples                  /s/ Andrew S. Bao
17    Jennifer L. Braster, Esq.               Andrew A. Bao, Esq.
      Nevada Bar No. 9982                     Nevada Bar No. 10508
18
      Andrew J. Sharples, Esq.                6757 Spencer Street
19    Nevada Bar No. 12866                    Las Vegas, NV 89119
      1050 Indigo Drive, Suite 200            Email: aabao@wolfewyman.com
20    Las Vegas, NV 89145                     Counsel for Defendant Ditech Financial, LLC
      Email: jbraster@nblawnv.com
21
      Email: asharples@nblawnv.com
22    Counsel for Defendant
      Experian Information Solutions, Inc.
23

24

25

26
     ///
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 2
1                                       Robert Dey v. Experian Information Solutions, Inc. et al
                                                          Case No. 2:18-cv-00502-RFB-CWH
2

3
                                    ORDER GRANTING
4
      STIPULATION OF DISMISSAL OF EXPERIAN INFORMATION SOLUTIONS, INC.,
5
                                     WITH PREJUDICE
6

7          IT IS SO ORDERED.
8
           ______________________________
9          RICHARD F. BOULWARE, II
           UNITED STATES DISTRICT JUDGE
10
                       2nd day of _________
           DATED this ____         October, 2018.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EXPERIAN INFORMATION
     SOLUTIONS, INC., ONLY - 3
